Citation Nr: 0432843	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  96-12 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for reflex sympathetic dystrophy 
of the right upper extremity resulting from VA surgery and 
treatment in 1974.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for carpal tunnel syndrome of the 
right upper extremity resulting from VA surgery and treatment 
in 1974.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from January 1954 to October 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1995 rating decision from 
the St. Paul, Minnesota, Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO).

In July 2001, the Board denied the appeal, and the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In October 2001, the Court granted a joint 
motion of the parties, vacated the Board's decision and 
remanded the matter to the Board for action consistent with 
the joint motion.  In March 2003, the Board remanded the case 
for further development in compliance with the Court's Order.

In June 1996, the veteran testified at a hearing before a 
hearing officer at the RO.  A transcript of that hearing is 
of record.

In a July 2004 VA Form 9, the veteran requested a hearing 
before the Board at the RO.  However, in a September 2004 
statement, his representative informed VA that the veteran no 
longer desired a Board hearing.  

The issue of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 (West 1991) for carpal tunnel syndrome 
of the right upper extremity resulting from VA surgery and 
treatment in 1974 is addressed in the remand that follows the 
order section of this decision.


FINDINGS OF FACT

1.  All pertinent notification and evidentiary development 
with respect to the issue herein decided have been 
accomplished.

2.  The veteran's claim for compensation benefits for 
additional disability of the right upper extremity was 
received before October 1, 1997.

3.  The veteran was diagnosed with reflex sympathetic 
dystrophy (RSD) in early 1990's which resolved with 
treatment; the veteran currently has no disability due to 
RSD.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
reflex sympathetic dystrophy of the right upper extremity 
resulting from VA surgery and treatment in 1974 have not been 
met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 3.358, 
3.800 (1993-97).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the issue on appeal.

The Act and implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that he should submit any pertinent 
evidence in his possession.

In the rating decision on appeal, the statement of the case 
and supplements thereto, and in the Board's remands, the 
veteran was informed of the evidence and information 
necessary to substantiate his claim, the evidence and 
information that he should submit and the assistance that VA 
would provide to obtain evidence and information in support 
of his claim.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, VA and private treatment records identified by the 
veteran have also been obtained.  In addition the veteran has 
been afforded a current VA examination of his claimed 
disability.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information. 
Given the medical evidence clearly demonstrating that the 
veteran currently has no disability due to RSD, the Board 
finds that there is no reasonable possibility that further 
development, to include development to obtain Social Security 
Administration (SSA) records, would substantiate the claim.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the present case, the RO initially adjudicated the 
veteran's claim prior to the enactment of the VCAA.  
Following compliance with the notice and duty to assist 
requirements of the VCAA, the RO readjudicated the claim.  
There is no indication in the record or reason to believe 
that its decision would have been different had the claim not 
been adjudicated prior to the provision of the notice 
required under the VCAA.  In sum, the Board believes that the 
RO properly processed the claim following compliance with the 
VCAA and that any procedural errors on the RO's part 
constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

II.  Factual Background

The record reflects that the veteran underwent VA surgery in 
May 1974 for disability of the right upper extremity.  May 
1974 pre-surgical findings on admission showed no diagnosis 
of RSD. 

A May 1974 VA operative report shows that the median and 
ulnar nerves were released, the entire carpal tunnel was 
released, a neuroma on the accessory branch of the ulnar 
nerve was "neurolysed" and the ulnar tunnel was released.  It 
was believed that the veteran probably had an incomplete 
laceration of his ulnar nerve at the time of the reported 
wrist laceration three years prior.  Post-surgical records 
from May to December 1974 show continued improvement of the 
right hand disability.  On a December 1974 VA examination, 
the diagnosis was residual CTS, operated, right wrist, with 
prior laceration by history. 

The diagnoses on VA examinations in June 1976 included post-
operative, post-traumatic right ulnar and median nerve 
neuropathy with sensory changes throughout the whole hand, 
and some weakness compared to the left hand.  Also noted were 
arthritis, a shoulder disability, low back syndrome, 
arthralgias of the shoulders, neck, elbows, hands, and 
wrists, and osteoarthritis of the distal interphalangeal 
joint of the right 5th finger.

Records from 1976 to 1990 include no reference to RSD.  On 
April 1990 neurosurgery clinic evaluation for status post 
right carpal tunnel release and possible ganglion cyst, the 
veteran reported experiencing severe, pre-operative weakness 
and numbness in his right hand in 1974 with no change since 
the surgery 19 years earlier.  Recent EMG showed chronic 
changes of the right median nerve and ulnar sensory absence 
consistent with peripheral neuropathy.  There was marked 
atrophy of the thenar eminence.  Strength was noted as 5/5 
for the right oppressor pollicis and flexor pollicis longus, 
and 4/5 for the right abductor pollicis brevis and the right 
triceps.  The assessment was chronic right median neuropathy, 
status post right carpal tunnel release 19 years ago; history 
of peripheral neuropathy without evidence of acute or ongoing 
process. 

In February 1993, the veteran filed a claim for compensation 
for disability of the right upper extremity as a result of VA 
surgery and treatment in 1974.

A January 1994 referral/consultation note from a notes that 
the veteran was evaluated for questionable sympathetic block.  
A history of trauma to the right shoulder, degenerative joint 
disease of shoulder, and failed carpal tunnel release was 
noted.  The examiner noted complaints of extreme dysesthesia 
and chronic pain, sympathetically mediated, and relieved by 
shoulder injections.  A plan of six stellate ganglion blocks 
was assessed.

February 1994 progress reports of the VA Anesthesia Pain 
Center show treatment by right stellate ganglion blocks for 
RSD of the right arm and hand, with good results.  The 
veteran was noted to have tolerated the process very well.  
He endorsed increased mobility and stronger hand grasp.  He 
was noted as able to perform assisted range of motion within 
normal limits for forearm, pronation/supination, and for 
wrist and finger flexion and extension. 

In December 1999, a private physician, Dr. Etterman, reported 
that he had treated the veteran on several occasions for RSD 
and associated disability of the right hand. He indicated 
that he was unable to state what the veteran's hand was like 
or how it functioned before the VA surgery in 1974.

The veteran underwent neurological examination in December 
2003 by two VA examiners, who also reviewed the claims 
folder.  The first examiner diagnosed right carpal tunnel 
syndrome, status post release surgery with incomplete 
function of recovery of the right arm.  He also stated that 
there was residual atrophy of the right hand muscle groups 
with progressive loss of the ability to grip.  The additional 
diagnoses were peripheral neuropathy of the right upper 
extremity due to disorders of the cervical spine, 
degenerative arthritis of the right wrist.  He did not 
diagnose RSD.

The second examiner  performed a thorough and detailed review 
of the claims file, and noted that 20 years after his 1974 
surgery the veteran underwent a series of stellate ganglion 
blocks in 1994 for RSD which he felt were successful.  The 
diagnoses included apparent history of RSD of the right upper 
extremity, apparently successfully treated with a series of 
stellate ganglion blocks.  Dr. Davis noted that the current 
history did not support a clinical diagnosis of RSD as there 
was no burning pain, no complaint of unilateral sweating, no 
allodynia or hyperalgesia.  In addition, an X-ray of the 
right wrist showed no osteopenia to suggest a diagnosis of 
disuse osteoporosis due to RSD.  It was also noted that 
physical examination did not support a diagnosis of RSD.  The 
right upper extremity was palpated throughout. There was no 
guarding or unilateral sweating; there was minimal cool 
sensation of the right fingers compared to the left; and 
there was no swelling or hair loss of the right upper 
extremity. 

A June 2004 clinical record shows results of 3-phase bone 
scan.  The assessment was no evidence of reflex sympathetic 
dystrophy in the right upper extremity.  In an August 2004 
addendum to the December 2003 VA examination report, Dr. 
Davis noted that workup by bone scan in June 2004 to rule out 
RSD showed no evidence of RSD in the right upper extremity, 
and an X-ray of the right wrist in December 2003 was normal.  
EMG nerve conduction study in July 2004 revealed an abnormal 
study, technically difficult due to patient intolerance.  The 
assessment was that the evidence was compatible with the 
veteran's previous history of severe carpal tunnel release, 
status post severe carpal tunnel syndrome, status post failed 
carpal tunnel release.  The examiner opined that based on the 
findings of a bone scan which is diagnostic and rules out 
RSD, the question of whether RSD was caused or chronically 
worsened by VA treatment is irrelevant and not applicable.

III.  Analysis

38 U.S.C.A. § 1151 (West 1991) provides that when a veteran 
suffers injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.

In determining whether additional disability resulted from a 
disease or injury or from aggravation of an existing disease 
or injury suffered as a result of VA hospitalization, 
medical, or surgical treatment, it will be necessary to show 
that additional disability is actually the result of such 
disease or injury or aggravation of an existing disease or 
injury and not merely coincidental therewith.  Compensation 
is not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran, or, in 
appropriate cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(c).

38 U.S.C.A.§ 1151 (West 1991) provides that when a veteran 
suffers injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected. 

The regulation implementing that statute appears at 38 C.F.R. 
§ 3.358 and provides, in pertinent part, that in determining 
whether additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based is compared with the 
physical condition subsequent thereto.  38 C.F.R. 
§ 3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  38 C.F.R. 
§ 3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

During the pendency of this claim, Congress amended 38 U.S.C. 
§ 1151, effective for claims filed on or after October 1, 
1997, to preclude benefits in the absence of evidence of VA 
negligence or an unforeseen event.  Pub. L. No. 104-204, 
§ 422(a), 110 Stat. 2926 (1996); see also VAOPGCPREC 40-97 
(Dec. 31, 1997).  The amended statute is less favorable to 
the veteran's claim.  Since the veteran's claim was filed 
prior to October 1, 1997, it will be decided under the law as 
it existed prior to the amendment.  

In the case at hand, pre-surgical and post-surgical diagnoses 
of the veteran's right upper extremity disability, include no 
diagnosis of RSD.  The veteran was first diagnosed with RSD 
of the right upper extremity in 1994, almost 20 years after 
surgery on the right hand.  February 1994 VA treatment notes 
reflect improvement and resolution of symptoms after 
treatment with stellate ganglion blocks.  A June 2004 
diagnostic 3-phase bone scan ruled out the presence of RSD. 

The analysis and conclusions pertinent to RSD, reported by 
Dr. Davis, who evaluated the veteran in December 2003 and 
also provided an August 2004 addendum, were based upon a 
thorough and complete review and appropriate discussion of 
the medical evidence of record.  This examiner's findings and 
conclusions constitute the most probative and convincing 
evidence of record concerning the question at issue in this 
appeal, and supports a conclusion that the veteran does not 
currently have any disability due to RSD.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for reflex sympathetic dystrophy 
of the right upper extremity resulting from VA surgery and 
treatment in 1974 is denied.


REMAND

The record reflects that in a September 2001 VA Form 21-4138, 
the veteran asserted that he has been receiving disability 
benefits from the SSA for his right hand disability since 
1974 because of disability caused by VA surgery in 1974.  The 
Board has determined that further development of the record 
is required to obtain all pertinent records associated with 
the veteran's award of such disability benefits.

Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
actions:

1.  The RO should request the SSA to 
provide a copy of its decision awarding 
the veteran disability benefits, the 
records upon which the decision was 
based, and the records associated with 
any later disability determinations for 
the veteran.  

2.  If the RO is unable to obtain such 
evidence, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence.

3.  The RO should also undertake any 
other development it determines to be 
indicated.

4.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the case should be returned 
to the Board, following completion of the 
usual appellate procedures.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
unless he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



